DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-4, 6-7, 12, 20-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Savage et al (US Pat:  5, 979. 453)
Regarding claim 2, Savage et al disclose a system for treating a uterine fibroid, said system comprising:  
an ultrasonic imaging device configured to provide a real time image of the uterine fibroid [see column 4 lines 30-60, column 5 lines 40-54, column 6 lines 1-10 and figs 1-3] by disclosing As the needle and transducer are integrated into a single probe structure, and as needle 16 extends along image plane 48, the Doppler image greatly facilitates insertion of needle 16 distally from the sheath toward a blood flow B of a tumor T [see column 5 lines 40-54];
the ultrasonic imaging device comprising an ultrasonic transducer and a distal end deflectable to orient the ultrasonic transducer [see column 4 lines 30-60, column 5 lines 40-54, column 6 lines 1-10 and figs 1-3]; 
a radiofrequency ablation device comprising one or more needle electrodes deployable into a uterine fibroid and configured deliver radiofrequency energy thereto while the ultrasonic imaging device provides the real time image [see abstract, column 5 lines 40-54] by disclosing needle myolysis is a promising technique whereby a laparoscope is used to introduce one or more needles into a fibroid tumor under visual control. Bipolar Radio Frequency ("RF") current is then delivered between two adjacent needles, or unipolar current between a single needle and a distant dispersive electrode affixed to the thigh or back [see column 1 lines 27-41];
wherein the ultrasonic imaging device and the radiofrequency ablation device are configured to be coupled to one another [see column 4 lines 30-46] by disclosing a plurality of transducers mounted about the needle [see column 2 lines 50-65 and column 4 lines 30-46].

Regarding claim 3, Savage et al disclose a sheath through which the radiofrequency ablation device is contained within when delivered into a uterine cavity [see abstract, column 4 lines 30-46]

Regarding claim 4, Savage et al disclose wherein the one or more needle electrodes are reciprocatably advancable relative to an access direction of the radiofrequency ablation device when the one or more needle electrodes are deployed into the uterine fibroid [see column 4 lines 30-46].

Regarding claim 6, Savage et al disclose wherein the one or more needle electrodes are configured to be advanced axially relative to the access direction when deployed into the uterine fibroid [see column 4 lines 30-46] by disclosing sheath transducer 32 will typically be offset to one side of the needle as shown, but may alternatively comprise an annular structure disposed coaxially about the needle, a plurality of transducers mounted about the needle [see column 4 lines 30-46].

Regarding claim 7, Savage et al disclose wherein the one or more needle electrodes comprises a plurality of needle electrodes [see column 5 lines 10-30] by disclosing one or more myolysis needles could be energized by connecting electrically separated segments of each needle in parallel [see column 5 lines 10-30].

Regarding claim 12, Savage et al disclose wherein the ultrasonic imaging device is configured to be removably fixed relative to the radiofrequency ablation device when the ultrasonic imaging device and the radiofrequency ablation device are delivered into the uterine cavity [see column 5 lines 10-30] by disclosing a simple device might have fixed or retractable needle(s) and an irrigation port for serosal cooling during current application [see column 5 lines 10-30].

Regarding claim 20, Savage et al disclose a system for treating a uterine fibroid, said system comprising: 
an ultrasonic imaging device configured to provide a real time image of the uterine fibroid [see column 4 lines 30-60, column 5 lines 40-54, column 6 lines 1-10 and figs 1-3] by disclosing As the needle and transducer are integrated into a single probe structure, and as needle 16 extends along image plane 48, the Doppler image greatly facilitates insertion of needle 16 distally from the sheath toward a blood flow B of a tumor T [see column 5 lines 40-54];
the ultrasonic imaging device comprising an ultrasonic transducer and a distal end deflectable to orient the ultrasonic transducer [see column 4 lines 30-60, column 5 lines 40-54, column 6 lines 1-10 and figs 1-3];
a radiofrequency ablation device comprising one or more needle electrodes deployable into a uterine fibroid while the ultrasonic imaging device provides the real time image [see abstract, column 5 lines 40-54] by disclosing needle myolysis is a promising technique whereby a laparoscope is used to introduce one or more needles into a fibroid tumor under visual control. Bipolar Radio Frequency ("RF") current is then delivered between two adjacent needles, or unipolar current between a single needle and a distant dispersive electrode affixed to the thigh or back [see column 1 lines 27-41];
wherein the ultrasonic imaging device and the radiofrequency ablation device are configured to be coupled to one another [see column 4 lines 30-46] by disclosing a plurality of transducers mounted about the needle [see column 2 lines 50-65 and column 4 lines 30-46].

Regarding claim 21, Savage et al disclose a system for treating a uterine fibroid, said system comprising: 
an ultrasonic imaging device configured to provide a real time image of the uterine fibroid [see column 4 lines 30-60, column 5 lines 40-54, column 6 lines 1-10 and figs 1-3] by disclosing As the needle and transducer are integrated into a single probe structure, and as needle 16 extends along image plane 48, the Doppler image greatly facilitates insertion of needle 16 distally from the sheath toward a blood flow B of a tumor T [see column 5 lines 40-54];
the ultrasonic imaging device comprising an ultrasonic transducer and a distal end deflectable to orient the ultrasonic transducer [see column 4 lines 30-60, column 5 lines 40-54, column 6 lines 1-10 and figs 1-3];
an ablation device comprising one or more needle electrodes deployable into a uterine fibroid and configured deliver ablation energy thereto while the ultrasonic imaging device provides the real time image [see abstract, column 5 lines 40-54] by disclosing needle myolysis is a promising technique whereby a laparoscope is used to introduce one or more needles into a fibroid tumor under visual control. Bipolar Radio Frequency ("RF") current is then delivered between two adjacent needles, or unipolar current between a single needle and a distant dispersive electrode affixed to the thigh or back [see column 1 lines 27-41];
wherein the ultrasonic imaging device and the ablation device are configured to be coupled to one another [see column 4 lines 30-46] by disclosing a plurality of transducers mounted about the needle [see column 2 lines 50-65 and column 4 lines 30-46].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Savage et al (US Pat:  5, 979. 453) in view of Baker (US Pat:  5, 514, 130).
Regarding claims 5, 8-11, Savage et al don’t disclose wherein the one or more needle electrodes are configured to be advanced laterally relative to an access direction of the radiofrequency ablation device; wherein a plurality of needle electrodes are configured to be advanced laterally relative to the access direction of the radiofrequency ablation device; wherein the one or more needle electrodes are configured to be advanced forwardly and laterally relative to an access direction of the radiofrequency ablation device and wherein a plurality of needle electrodes are configured to be advanced forwardly and laterally relative to an access direction of the radiofrequency ablation device.
Nonetheless, Baker discloses wherein the one or more needle electrodes are configured to be advanced laterally relative to an access direction of the radiofrequency ablation device; wherein a plurality of needle electrodes are configured to be advanced laterally relative to the access direction of the radiofrequency ablation device; wherein the one or more needle electrodes are configured to be advanced forwardly and laterally relative to an access direction of the radiofrequency ablation device and wherein a plurality of needle electrodes are configured to be advanced forwardly and laterally relative to an access direction of the radiofrequency ablation device [see column 4 lines 16-24].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Savage et al and by wherein the one or more needle electrodes are configured to be advanced laterally relative to an access direction of the radiofrequency ablation device; wherein a plurality of needle electrodes are configured to be advanced laterally relative to the access direction of the radiofrequency ablation device; wherein the one or more needle electrodes are configured to be advanced forwardly and laterally relative to an access direction of the radiofrequency ablation device and wherein a plurality of needle electrodes are configured to be advanced forwardly and laterally relative to an access direction of the radiofrequency ablation device; to obtain multiple cross-sectional or sector images of the body tissue at different positions within the body tissue and can be particularly advantageous when ablation should be directed asymmetrically to a particular portion of the patient's; thereby, permitting ablation in difficult to access areas, such as around hard objects.

Claims 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Savage et al (US Pat:  5, 979. 453) in view of Fry et al (US Pat:  5, 036, 855).
Regarding claims 15-19, Savage et al don’t disclose wherein the ultrasonic imaging device is sterilizable for reuse after uncoupling the radiofrequency ablation device therefrom; wherein the radiofrequency ablation device is sterilizable for reuse after uncoupling the ultrasonic imaging device therefrom; prior to delivering the ultrasonic imaging device and the radiofrequency ablation device into the uterine cavity, coupling the ultrasonic imaging device and the radiofrequency ablation device together; wherein the ultrasonic imaging device and the radiofrequency ablation device are configured to be uncouplable to one another after the radiofrequency energy is delivered from the one or more needle electrodes; wherein the radiofrequency ablation device is disposable after uncoupling the ultrasonic imaging device therefrom wherein the ultrasonic imaging device is disposable after uncoupling the radiofrequency ablation device therefrom.
Nonetheless, Fry et al disclose wherein the ultrasonic imaging device is sterilizable for reuse after uncoupling the radiofrequency ablation device therefrom; wherein the radiofrequency ablation device is sterilizable for reuse after uncoupling the ultrasonic imaging device therefrom; prior to delivering the ultrasonic imaging device and the radiofrequency ablation device into the uterine cavity, coupling the ultrasonic imaging device and the radiofrequency ablation device together; wherein the ultrasonic imaging device and the radiofrequency ablation device are configured to be uncouplable to one another after the radiofrequency energy is delivered from the one or more needle electrodes; wherein the radiofrequency ablation device is disposable after uncoupling the ultrasonic imaging device therefrom wherein the ultrasonic imaging device is disposable after uncoupling the radiofrequency ablation device therefrom [see column 1 lines 58-65, column 2 lines 12-14, 22-36] by disclosing the present invention comprises a transducer housing having a main section and a detachable enclosure, movable visualization transducer means disposed within the detachable enclosure, movable treatment transducer means disposed within the detachable enclosure [see column 2 lines 22-36].  Fry et al disclose an ultrasound localization and therapy system which is designed with both a visualization transducer and a therapy transducer. Those portions of the structure which must be sterilized are constructed from selected materials which are steam autoclavable [see column 1 lines 58-65].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Savage et al and Fry et al by having the ultrasonic imaging device is sterilizable for reuse after uncoupling the radiofrequency ablation device therefrom; wherein the radiofrequency ablation device is sterilizable for reuse after uncoupling the ultrasonic imaging device therefrom; prior to delivering the ultrasonic imaging device and the radiofrequency ablation device into the uterine cavity, coupling the ultrasonic imaging device and the radiofrequency ablation device together; wherein the ultrasonic imaging device and the radiofrequency ablation device are configured to be uncouplable to one another after the radiofrequency energy is delivered from the one or more needle electrodes; wherein the radiofrequency ablation device is disposable after uncoupling the ultrasonic imaging device therefrom wherein the ultrasonic imaging device is disposable after uncoupling the radiofrequency ablation device therefrom; to minimize contamination; thereby, eliminating the possibility of infections and by detachably mounting the ultrasonic treatment and monitoring means 364, depth of treatment region is set variably.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Savage et al (US Pat:  5, 979. 453) in view of Foley et al (Pub. No.:  US 2005/0240126)
Regarding claim 14, Savage et al don’t disclose wherein the ultrasonic imaging device and the radiofrequency ablation device each comprise handles which are configured to be removable coupled to one another.
Nonetheless, Foley et al disclose ultrasonic imaging device and the radiofrequency ablation device each comprise handles (frame 223 with two separate arms attached to both therapy and imaging transducers as shown in fig 25) which are configured to be removable coupled to one another [see fig 25] by disclosing the therapy and imaging transducers attached to the frame [see 0126, 0064].
Foley et al disclose the HIFU therapy probe can be positioned externally of the patient, or inside the body cavity of the patient. Either position will facilitate a non-invasive procedure. Of course, the HIFU therapy probe can be invasively disposed adjacent to the treatment site within the body [see 0017] and the therapy and imaging transducers attached to the frame [see 0126].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Savage et al and Foley et al by using ultrasonic imaging device and the radiofrequency ablation device each comprise handles are configured to be removable coupled to one another; so that the system can be modified to use separate imaging probes and therapy probes [see 0087, Foley et al].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793